t c memo united_states tax_court howard l burris sr and barbara j burris petitioners v commissioner of internal revenue respondent docket no filed date howard l burris sr pro_se michele a yates and william j gregg for respondent memorandum findings_of_fact and opinion gerber judge this case was assigned to chief special_trial_judge panuthos pursuant to rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes and negligence penalties under sec_6662 as follows year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number after the notice_of_deficiency was issued respondent acknowledged that the deficiencies and penalties were overstated for and respondent asserts the deficiencies and penalties for and are as follows year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number at the time of filing the petition petitioner requested and the court granted a request for small_tax_case status pursuant to sec_7463 the court notes that the petition reflects for each taxable_year an amount in dispute including penalties of less than dollar_figure after commencement of trial it became apparent that for each of the taxable years and the deficiencies and penalties placed in dispute exceeded the limit dollar_figure permitted under sec_7463 accordingly the small_tax_case status was discontinued pursuant to sec_7463 d and rule by order dated date the caption was amended by deleting the letter s from the docket number - - the issues for decision are whether petitioners are entitled to deduct various business_expenses in excess of the amounts allowed by respondent whether petitioners failed to include interest and dividends as income whether petitioners may deduct interest payments in excess of the amounts allowed by respondent whether petitioners are entitled to an investment_tax_credit for and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition in this case petitioners resided in washington d c any references to petitioner are to howard l burris sr petitioner received a degree in geology from west point before petitioner worked as a consultant to variou sec_3 respondent determined that petitioners failed to include dollar_figure of income in from social_security respondent disallowed deductions of dollar_figure from schedule e supplemental income and loss for petitioners did not present evidence as to these issues as a result petitioner is deemed to have conceded these issues see rule sec_142 sec_149 pearson v commissioner tcmemo_2000_160 the notices of deficiency contain adjustments to petitioners’ itemized_deductions alternative_minimum_tax employment_tax and dependency_exemption deductions these are computational adjustments which will be affected by the outcome of the other issues to be decided and we do not separately address them q4e- corporations during the period at issue petitioner worked as a consultant to the federal reserve as a consultant petitioner acted as an intermediary for the federal reserve and secured financing for various projects such as a high speed train anda hospital petitioner received a percentage of the financing as a fee for his efforts between and petitioner attempted to secure dollar_figure billion in financing for a texas high speed train project to connect houston dallas and austin petitioner met with various bank and trust representatives in europe in an effort to finance the train project petitioners engaged in other side businesses between and in the 1940's petitioner barbara j burris mrs burris inherited from her father b h jester a plot of land in austin texas the land was developed under the names jester development and jester estate development collectively jester jester planned to build big_number houses on big_number acres of land jester continued construction in and but construction ceased at some point in the early 1990's due to the discovery that the golden cheek warbler an endangered species inhabited the property petitioners also owned interests in oil_and_gas holdings during the years at issue petitioners filed joint federal_income_tax returns for the years in issue petitioners claimed the following expenses as deductions on schedules c profit or loss from business depreciation dollar_figure dollar_figure dollar_figure legal and professional big_number big_number big_number travel big_number entertainment and meals big_number big_number big_number on schedules a itemized_deductions petitioners claimed deductions as follows home mortgage interest dollar_figure dollar_figure dollar_figure investment_interest big_number ‘big_number big_number real_estate_taxes big_number big_number big_number charitable_contributions big_number big_number big_number other expenses big_number big_number big_number medical and dental big_number total big_number big_number ' petitioners reported investment_interest of dollar_figure but deducted dollar_figure due to the limitation of sec_163 on their amended_return petitioners reported other expenses of dollar_figure these amounts will be affected by computational adjustments although dollar_figure is the total schedule a amount reflected on petitioners’ return the correct total amount is dollar_figure petitioners also reported investment_income of dollar_figure in dollar_figure in and dollar_figure in petitioners claimed an investment_tax_credit of dollar_figure in petitioners claimed other expenses for each year that are not at issue -- - respondent issued a notice_of_deficiency on date the notice’ disallowed some of the deductions claimed on schedule c determined that petitioner failed to report dividend and interest_income of dollar_figure in dollar_figure in and dollar_figure in and made adjustments to petitioners’ itemized_deductions on schedule a as to the itemized_deductions on schedule a the notice_of_deficiency indicated the following it is determined that interest_expense_deduction of dollar_figure dollar_figure and dollar_figure respectively for the taxable years ended date and is allowable instead of dollar_figure dollar_figure and dollar_figure respectively as shown on your tax returns for the taxable years ended date and accordingly your taxable_income is increased dollar_figure and dollar_figure for the taxable years ended date and and your taxable_income is decreased dollar_figure for the taxable_year ended date ' emphasis added respondent also determined that petitioner was liable for the accuracy-related_penalty pursuant to sec_6662 respondent served petitioners with interrogatories anda request for production of documents on date petitioners failed to respond to the formal discovery and respondent filed motions to compel responses to interrogatories although the explanation in the notice_of_deficiency appears to disallow the claimed investment_credit the notice does not contain an adjustment to this item the decrease in income for is due toa carryforward of disallowed interest under sec_163 from the carryforward amount will be affected by our holding with respect to and can be accounted for in the rule computation - and production of documents on date at the hearing on these motions the court ordered petitioners to respond to the interrogatories in writing by date or the answers provided orally in court at such hearing would be deemed petitioners’ answers the court also ordered petitioners to produce to respondent by date all documents petitioners intended to use at the trial any documents not produced would not be permitted to be used at trial petitioner stated that he contested only the schedule c deductions for petitioners did not provide further written answers to the interrogatories nor did they produce additional documents ’ respondent argued in a trial memorandum and at trial petitioners are not entitled to the various schedule c deductions because they failed to substantiate the amounts claimed and as to the interest deductions respondent reclassified the home mortgage interest as investment_interest and then disallowed part of the interest_deduction pursuant to sec_265 at trial respondent argued for the first time that part of the despite the court’s rulings the parties presented evidence and testified about issues which appear to have been the subject matter of the discovery proceeding petitioner and respondent raised the omitted income and interest issues at trial we deem the issues to have been tried by consent and properly before this court - - investment_interest should be disallowed under sec_163 opinion a general the record in this case is confused disorganized and fraught with inconsistent assertions and theories petitioners’ reporting of their activities and subsequent explanation of the activities at trial created a muddle of incomprehensible information respondent’s determination and assertions at trial created further confusion while the determination and the record in this case have made fact finding difficult we nevertheless have carefully reviewed this record to analyze the issues and make findings and conclusions we shall discuss in detail the inconsistencies as we address each adjustment b schedule c expense sec_1 sec_162 and sec_274 a sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense must be directly connected with or proximately result from a trade_or_business respondent’s agent before applying the limitation of sec_163 calculated the amount of investment_interest deductions as dollar_figure in dollar_figure in and dollar_figure in of the taxpayer see 276_us_145 91_tc_352 affd 972_f2d_150 7th cir expenses that are personal in nature are generally not allowed as deductions see sec_262 deductions are a matter of legislative grace and taxpayers must comply with the specific requirements for any deduction claimed see 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his income and deductions see sec_6001 sec_1_6001-1 e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are in some circumstances permitted to estimate the deductible amount see 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and we cannot estimate the taxpayer’s - expenses with respect to certain items see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for gifts travel entertainment_and_meal_expenses see sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for a travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place where it was incurred the business_purpose of the expense and in the case of entertainment the business relationship to the taxpayer of each person entertained see sec_274 sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer is unable to fulfill the requirements of sec_274 then he is not entitled to the deduction depreciation sec_167 permits a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business petitioner claimed depreciation_deductions of dollar_figure in dollar_figure in and dollar_figure in petitioner failed to demonstrate that the depreciated properties were used in his trade_or_business further petitioner did not identify the properties he depreciated we are unable to estimate an amount for depreciation_deductions because petitioner failed to provide evidence upon which we can make a rational estimate see vanicek v commissioner supra we sustain respondent’s determination on this issue legal and professional fees petitioners deducted dollar_figure in dollar_figure in and dollar_figure in for legal fees generally legal fees may be deductible under sec_162 if they are connected to a taxpayer’s trade_or_business see 112_tc_325 davis v commissioner tcmemo_1999_ petitioner generally testified that he incurred more than dollar_figure in legal fees in connection with his consulting work for the federal reserve board petitioner did not provide any additional details regarding the legal fees such as the dates attorneys retained and how the legal expenses were incurred in his trade_or_business petitioner also did not produce documents at trial to establish that he incurred these expenses we are unable to estimate an amount for legal fees because petitioner failed to provide evidence upon which we can make a rational estimate see vanicek v commissioner supra we hold for respondent on this issue petitioner’s testimony as to the legal fees was so vague that we do not know the year or years in which petitioner incurred the dollar_figure travel entertainment and meals petitioners deducted travel_expenses of dollar_figure in dollar_figure in and dollar_figure in petitioners also deducted entertainment_and_meal_expenses of dollar_figure in dollar_figure in and dollar_figure in petitioner generally testified that he traveled to europe to meet with various representatives of banks and trusts to secure funding for the texas high speed train project he did not provide any other detail regarding his travel entertainment_and_meal_expenses petitioners’ primary argument is that price waterhouse their tax preparer would not have listed the deductions unless the deductions were proper and therefore they are entitled to deduct petitioner’s travel entertainment_and_meal_expenses petitioner did not produce documents to support the claimed deductions for travel entertainment and meals petitioner provided several theories as to why the documents were unavailable first petitioner forwarded the documents to support his deductions to price waterhouse according to petitioner price waterhouse as part of its document retention policy destroyed the documents ' second petitioner’s secretary died in the early 1990's and therefore petitioner at trial michael a halpert a revenue_agent for the internal_revenue_service testified that price waterhouse provided him with credit card statements and a spreadsheet of travel_expenses for tax_year could not locate the documents from his office third petitioner relocated boxes of documents from his office to his personal_residence after his secretary died petitioner claims that his basement was flooded and some of the boxes were destroyed petitioner failed to meet the strict substantiation requirements of sec_274 petitioner did not establish through either documents or testimony the amount of each expense the time and place where it was incurred the business_purpose of the expense and in the case of entertainment_expenses the business relationship to the taxpayer of each person entertained see sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner’s scant testimony that he traveled to europe to meet with banks and trusts falls short of the rigors of sec_274 we sustain respondent’s determinations as to these items c interest and dividend income respondent determined that petitioners failed to report dividend and interest_income of dollar_figure in dollar_figure in and dollar_figure in petitioners do not dispute that they received the amounts in each year petitioners have not presented any arguments that such income is not subject_to tax sec_61 and defines gross_income as including income from any source including interest and dividends petitioners were required to include the interest and dividends as part of their gross_income and they do not dispute that they received such amounts we hold for respondent on this issue d interest deductions schedule a with respect to the tax years and respondent argues that the deduction claimed as home mortgage interest is actually investment_interest and that petitioner is not entitled to deduct part of the interest pursuant to sec_265 a and part of the interest pursuant to sec_163 in the deficiency_notice respondent provided no such explanation for the disallowance nor did respondent specify whether the home mortgage interest investment_interest or a combination of the two was disallowed further the amounts disallowed in the notice do not coincide with the amounts claimed on the return respondent incorrectly classified the total claimed itemized_deductions as interest_expenses one cannot tell from review of the notice what was allowed or disallowed no further explanation is provided in the notice nor did respondent provide a breakdown of the items allowed and disallowed rule provides a general the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent as to affirmative defenses see rule -- - it is only in respondent’s trial memorandum that respondent raised the reclassification of home mortgage interest to investment_interest and the sec_265 disallowance and not until trial did respondent rely on the limitation of investment_interest under sec_163 the notice_of_deficiency does not reflect any of those theories accordingly such theories are a new_matter see 77_tc_881 93_tc_500 petitioner is required to present different evidence to rebut respondent’s new theories although it is not clear from the notice the payment of interest does not appear to be at issue rather to contest respondent’s theories petitioners would be required to present evidence relating to motives of investment and the relationship of petitioners’ total investments and respective borrowing further petitioners would be required to establish that their intent in securing the loans was not to purchase or carry tax-exempt securities see g mariorenzi v commissioner tcmemo_1973_141 affd 490_f2d_92 lst cir therefore respondent has the burden_of_proof as to the interest issue we address each of respondent’s theories below classification of interest in the case of a cash_basis taxpayer sec_163 allows for a deduction of all interest_paid during the taxable_year - individual taxpayers are not permitted to deduct personal_interest see sec_163 personal_interest does not include investment_interest or qualified_residence_interest ort see sec_163 b d ori can arise from either acquisition_indebtedness home_equity_indebtedness or pre-date indebtedness see sec_163 a d acquisition_indebtedness is any indebtedness secured_by the gualified residence of the taxpayer and is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer see sec_163 h b the aggregate amount of acquisition_indebtedness cannot exceed dollar_figure million for any period see sec_163 h b acquisition_indebtedness also includes indebtedness to refinance the qualified_residence so long as the indebtedness satisfies the requirements of sec_163 h b home_equity_indebtedness is any indebtedness secured_by a qualified_residence to the extent the total amount of the indebtedness does not exceed the fair_market_value of the qualified_residence less the amount of acquisition_indebtedness of the qualified_residence see sec_163 c the aggregate amount of home_equity_indebtedness is limited to dollar_figure for any period see sec_163 h c ii pre-date indebtedness is any indebtedness which was incurred on or before date and which was secured - by a gualified residence on date and at all times thereafter before the interest is paid_or_accrued see sec_163 h d pre-date indebtedness also includes debt that is incurred after date and is used to refinance the pre-date debt see sec_163 h d ii pre-date indebtedness is treated as acquisition_indebtedness but it is not subject_to the dollar_figure million limitation see sec_163 d i also a taxpayer is not limited in how he uses the funds from a pre- date debt while he is limited in the use of the funds with acquisition and home egquity indebtedness a qualified_residence is either a taxpayer’s primary residence or second residence see sec_163 a sec_1_163-10t temporary income_tax regs fed reg date investment_interest 1s any interest allowable as a deduction which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment see sec_163 a investment_interest does not include qri see sec_163 b a taxpayer may deduct investment_interest up to the amount of net_investment_income see sec_163 qri is not subject_to the investment_interest_limitation of sec_163 b see sec_1_163-10t temporary income_tax regs fed reg date -- - petitioner deducted home mortgage interest of dollar_figure in dollar_figure in and dollar_figure in respondent argues that the mortgage interest is investment_interest petitioner testified that he placed a mortgage on it petitioners’ residence to bail out some of these items other debts respondent did not establish that the indebtedness at issue was not qri further respondent did not present additional evidence to prove that the indebtedness at issue was not secured_by petitioners’ gualified residence there is nothing in this record which would lead us to the conclusion that respondent’s characterization of the interest as investment_interest is correct we are also unable to discern when the debt was incurred respondent’s agent michael a halpert testified that he reviewed the petitioner statements he received from banks and other lending institutions reflecting the amount of interest he had paid in the respective years respondent did not produce any of these documents at trial and the record is silent as to when petitioners purchased their residence it is possible that the debt could qualify as pre-date debt in which case the use of the funds from the indebtedness is not relevant to our inquiry respondent failed to establish that the interest was not qri we hold for petitioners on this issue sec_265 respondent disallowed part of the investment_interest pursuant to sec_265 sec_265 provides that a taxpayer is not entitled to a deduction for interest on indebtedness incurred or continued to purchase or carry obligations on which the interest is tax exempt the purpose of sec_265 is to prevent a taxpayer from obtaining a double tax_benefit by deducting interest on borrowed funds used by the taxpayer to purchase or carry securities bearing tax- exempt_interest see 282_us_514 517_f2d_1339 8th cir 28_tc_579 estate of norris v commissioner tcmemo_1981_368 the mere fact that a taxpayer carries or purchases securities concurrently with his increase in indebtedness is insufficient to apply sec_265 see levitt v united_states supra pincite 490_f2d_92 lst cir affg tcmemo_1973_141 in interpreting sec_265 the courts require a sufficiently direct relationship between the carrying or purchasing of tax-exempt securities and the indebtedness 388_f2d_420 7th cir 64_tc_686 here we are not applying a mechanical rule but are insisting upon a - - connection between the tax-exempt securities and the loans before interest deductibility is disallowed wisconsin cheeseman inc v united_states supra pincite if the tax-exempt securities are used for collateral for the indebtedness or the proceeds of the borrowing are directly traceable to the purchase of tax-exempt securities then sec_265 will apply see levitt v commissioner supra pincite wisconsin cheeseman inc v united_states supra pincite 54_tc_940 affd 448_f2d_1281 10th cir 41_tc_154 affd 342_f2d_757 6th cir if neither factual setting exists then we must examine the facts of each case to determine whether a sufficiently direct relationship exists between the indebtedness and tax-exempt securities see estate of norris v commissioner supra respondent’s agent mr halpert testified why he applied sec_265 when i first inspected the return prior to even contacting the petitioner i noticed that there was a large amount of investment_interest expense claimed on schedule a as well as a substantial amount of tax exempt_interest income reported on the front page of the this in itself leads to at least asking questions leading up to sec_265 respondent did not provide any additional evidence to establish a direct relationship between the indebtedness and the tax-exempt_interest the record does not establish when the debt was incurred nor does it reflect a connection of the indebtedness --- - and tax-exempt_interest beyond the mere fact that petitioners reported tax-exempt_interest while claiming deductions for interest we also have credible testimony from petitioner that petitioners’ only source of tax-exempt_interest was from mrs burris’ inheritance the record does not indicate that petitioners used tax-exempt securities as collateral for the indebtedness at issue nor that petitioners incurred indebtedness to purchase tax-exempt securities respondent improperly applied sec_265 and we hold for petitioners on this issue sec_163 d respondent argued at trial that part of the investment_interest deductions should be disallowed under sec_163 sec_163 provides that a deduction of investment_interest may not exceed net_investment_income net_investment_income is defined as the excess of investment_income over investment_expenses see sec_163 a investment_income includes gross_income from property_held_for_investment and any net gain from the disposition of property_held_for_investment see sec_163 b property_held_for_investment includes property which produces income of a type described in sec_469 see sec_163 a sec_469 property includes gross_income from interest dividends annuities and - royalties not derived in the ordinary course of a trade_or_business petitioners reported investment_income of dollar_figure in dollar_figure in and dollar_figure in we held above that petitioners underreported interest and dividends of dollar_figure in dollar_figure in and dollar_figure in the omitted amounts constitute investment_income and the actual amounts of investment_income reportable by petitioners are dollar_figure for dollar_figure in and dollar_figure in petitioners claimed investment_interest expenses of dollar_figure in dollar_figure in and dollar_figure in for all of the years at issue the net_investment_income exceeds the claimed investment_interest expenses therefore petitioners may deduct investment_interest expenses of dollar_figure in dollar_figure in and dollar_figure in eb investment_tax_credit petitioners claimed an investment_tax_credit of dollar_figure in sec_38 and sec_46 provide for the allowance of a business_credit which in part is comprised of the investment_credit see sec_38 the investment_tax_credit is the sum of the rehabilitation_credit energy_credit and reforestation_credit see sec_46 although respondent argues that petitioners are not entitled to an investment_tax_credit of dollar_figure for respondent’s notice_of_deficiency does not contain an adjustment to income_tax - - to reflect the disallowed credit since respondent seeks to increase the amount of deficiency respondent has the burden_of_proof to establish that petitioners are not entitled to the investment_tax_credit see rule respondent failed to present evidence at trial as to this issue and is deemed to have conceded the issue see rule sec_142 sec_149 pearson v commissioner tcmemo_2000_160 ff accuracy--related penalty respondent determined petitioners are liable for the accuracy-related_penalty under sec_6662 for and the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations see sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 b income_tax regs disregard consists of any careless reckless or intentional disregard see sec_6662 an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the i we note that respondent’s calculation appears to be incorrect as petitioners claimed a credit of dollar_figure on their federal_income_tax return -- - underpayment and he acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability see stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of x the experience knowledge and education of the taxpayer see 85_tc_934 it is the taxpayer’s responsibility to establish that he is not liable for the accuracy-related_penalty imposed by sec_6662 a see rule a 92_tc_501 petitioners appear to argue that they relied on their tax preparer price waterhouse under certain circumstances reliance by a taxpayer on the advice of a competent adviser can be a defense to the accuracy-related_penalty see 469_us_241 91_tc_396 affd without published opinion 940_f2d_1534 9th cir however reliance on professional advice standing alone is not an absolute defense to negligence - - but rather a factor to be considered see freytaq v commissioner 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 it must be established that the reliance was reasonable in good_faith and based upon full disclosure see ewing v commissioner supra 63_tc_149 petitioners failed to establish that they reasonably relied in good_faith upon price waterhouse’s advice further petitioners did not prove that they fully disclosed the facts of the expenses at issue petitioner repeatedly testified that price waterhouse would not have reported the various expenses on schedules a and c unless petitioners were entitled to deduct them petitioner’s testimony is insufficient to establish a defense to the accuracy-related_penalty petitioners claimed deductions that they failed to explain or substantiate on the basis of the entire record we conclude petitioners have not established that any portion of the underpayment was due to reasonable_cause or that they acted in good_faith accordingly we hold petitioners are liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
